In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-19-00458-CR

JUAN ALBERTO MANRRIQUE,                    §   On Appeal from the 30th District Court
Appellant
                                           §   of Wichita County (61,406-A)

                                           §   September 16, 2021
V.
                                           §   Memorandum Opinion by Justice Wallach

THE STATE OF TEXAS                         §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach__________________
                                          Justice Mike Wallach